Exhibit 10.1

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of April 6, 2010, by and between InfoLogix, Inc., a Delaware corporation (the
“Company”) and Hercules Technology Growth Capital, Inc., a Maryland corporation
(“Hercules”).

 

This Agreement is made pursuant to the (a) Amended and Restated Loan and
Security Agreement dated as of November 20, 2009, as amended, supplemented,
modified or otherwise in effect from time to time, the “A/R Loan Agreement” by
and between the Company, Infologix Systems Corporation, Embedded Technologies,
LLC, Opt Acquisition LLC and Infologix-DDMS, Inc. and Hercules and (b) the
Warrant as defined below.

 

Now, therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and Hercules agree as
follows:

 

1.             Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the A/R Loan Agreement shall have the meanings given
such terms in the A/R Loan Agreement.  As used in this Agreement, the following
terms shall have the following meanings:

 

“Advice” shall have the meaning set forth in Section 6(c).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.00001 and any
other class of securities into which such shares may hereafter have been
reclassified or changed.

 

“Effectiveness Date” means June 15, 2010, extended by a period of 60 additional
days if the Commission reviews the Registration Statement, provided, however, in
the event that the Company is notified by the Commission that the Registration
Statement will not be reviewed or is no longer subject to further review and
comments, the Effectiveness Date as to the Registration Statement shall be the
tenth Trading Day following the date on which the Company is so notified if such
date precedes the dates required above; provided, further, that if the
Effectiveness Date falls on a Saturday, Sunday or other day that the Commission
is closed for business, the Effectiveness Date shall be extended to the next
business day on which the Commission is open for business.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Filing Date” means prior to May 31, 2010.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(b).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(b).

 

“Liquidated Damages” shall have the meaning set forth in Section 2(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

--------------------------------------------------------------------------------


 

“Permitted Shares” means that number of (i) Shares and (ii) Common Stock issued
or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing that the
Commission permits the Company to register for resale, issued by the Company to
Hercules from time to time.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation of which the Company, or any of
the members of its Board of Directors have actual knowledge, or a partial
proceeding, such as a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means all of the Permitted Shares until, in the case of
any such security, (a) the earliest of (i) its effective registration under the
Securities Act and resale in accordance with the Registration Statement covering
it and (ii) its sale to the public pursuant to Rule 144 (or any similar
provision then in force) under the Securities Act, and (b) as a result of the
event or circumstance described in any of the foregoing clauses, the legend with
respect to transfer restrictions therein is removed or removable in accordance
with the terms of such legend.

 

“Registration Default” shall have the meaning set forth in Section 2(c).

 

“Registration Default Date” shall have the meaning set forth in Section 2(c).

 

“Registration Statement” means the registration statement required to be filed
hereunder, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“Shares” shall mean, collectively, (i) the Common Stock issued by the Company to
Hercules pursuant to Section 2.5(a)(iv) and Section 2.10 of the A/R Loan
Agreement from time to time, (ii) the Common Stock issued by the Company to
Hercules pursuant to Section 2.4 of the

 

2

--------------------------------------------------------------------------------


 

A/R Loan Agreement in connection with any of the Revolving Loan, the Term Loan
A, the Term Loan C and the Equipment Term Loan from time to time and (iii) the
7,546 shares of Common Stock issued by the Company under the Warrant and held by
Hercules.

 

“Trading Day” shall mean any day during which the Nasdaq Stock Market shall be
open for business for trading.

 

“Trading Market” shall mean the Nasdaq Stock Market.

 

“Warrant” shall mean the Warrant to purchase Common Stock No. 14 (250,000
shares) of the Company dated November 20, 2009 replacing Warrant to purchase
Common Stock No. 8 originally issued June 19, 2009 in favor of Hercules.

 

2.             Registration.

 

(a)           On or prior to the Filing Date, the Company shall prepare and file
with the Commission the Registration Statement covering the resale of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415.  The Registration Statement shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form in accordance herewith).  Not less than ten business days prior to filing
of the Registration Statement, the Company shall provide each Holder with a copy
of the Registration Statement proposed to be filed and shall consider all
appropriate comments that are timely provided by such Holder with respect to the
Registration Statement.  Subject to the terms of this Agreement, the Company
shall use its commercially reasonable best efforts to cause the Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof, but in any event prior to the Effectiveness
Date, and shall use its commercially reasonable best efforts to keep the
Registration Statement continuously effective under the Securities Act until the
earlier of (i) all Registrable Securities covered by the Registration Statement
have been sold or (ii) subject to the next successive sentence, (A) Hercules,
together with any of its affiliates, owns less than 10% of the issued and
outstanding Common Stock and (B) the Registrable Securities may be sold free of
any restrictions under Rule 144 (the “Effectiveness Period”).  Upon the
Registration Statement ceasing to be effective in connection with clause (ii) of
this section,  the Company shall take, at its sole expense, such further action,
including the provision of a legal opinion, as any Holder may reasonably request
from time to time to enable such Holder to sell the Registrable Securities
without registration under the Securities Act.

 

(b)           The Company shall notify the Holders via facsimile or electronic
mail of the effectiveness of the Registration Statement within three Trading
Days of the Company telephonically confirming effectiveness with the
Commission.  The Company shall, by 9:30 AM Eastern Time on the Trading Day that
is three Trading Days after the Effective Date, file a Form 424(b)(5) with the
Commission.

 

(c)           If (i) the Registration Statement is not filed on or prior to the
Filing Date, or (ii) the Registration Statement covering the Registrable Shares
ceases to be effective or usable at any time during the Effectiveness Period
(without being succeeded on the same date immediately by a post-effective
amendment or supplement to the Registration Statement that cures such failure
and that is itself, in the case of a post-effective amendment, declared
effective within ten Trading Days of filing with the Commission) or the Holders
are not permitted to utilize the Prospectus therein to resell such Registrable
Securities for 20 consecutive Trading Days or in any individual case an
aggregate of 30 Trading Days during any twelve-month period (which need not be

 

3

--------------------------------------------------------------------------------


 

consecutive Trading Days) (any of the foregoing being a “Registration Default”
and for purposes of clause (i) the date on which such Registration Default
occurs, or for purposes of clause (ii) the date on which such 20 or 30 Trading
Day period, as applicable, is exceeded, each being a “Registration Default
Date”) then, subject to Section 3, the Company shall pay to each Holder an
amount in cash, as liquidated damages and not a penalty (“Liquidated Damages”)
equal to 1% of the sum of: (A) the Converted Term Loan C Debt Amount which was
converted into Common Stock pursuant to Section 2.10 of the A/R Loan Agreement,
plus (B) any interest paid through the issuance of Shares pursuant to
Section 2.4 and Section 2.5(a)(iv) of the A/R Loan Agreement, to which the
Registration Default relates per month of time between the Registration Default
Date and the date such Registration Default is cured, prorated for any period
less than one month.  The foregoing represents the sole monetary remedy to any
Holder in connection with any Registration Default.  The Company shall pay the
Holders any Liquidated Damages accrued for the first month after a Registration
Default Date within seven calendar days after the end of such month, and any
Liquidated Damages accrued for any subsequent month within seven calendar days
after the end of such month.  If the Company fails to pay any Liquidated Damages
pursuant to this Section in full within seven days after the date payable, the
Company will pay interest thereon at a rate of 8% per annum (or such lesser
maximum amount that is permitted to be paid by applicable law) to the Holder,
accruing daily from the date such Liquidated Damages are due until such amounts,
plus all such interest thereon, are paid in full.  A Registration Default under
clause (i) above shall be cured on the date that the Registration Statement is
filed with the SEC and a Registration Default under clause (ii) above shall be
cured on the date that the Registration Statement covering the Permitted Shares
is declared effective by the SEC or is otherwise usable.  Notwithstanding the
foregoing, no Liquidated Damages shall accumulate as to any Registrable Security
from and after the earlier of (A) the date such security is no longer a
Registrable Security and (B) expiration of the Effectiveness Period.

 

(d)           The Company shall not be liable for any Liquidated Damages under
Section 2(c) if the Holders are not permitted to utilize the Prospectus because
the Company is negotiating a merger, consolidation, acquisition or sale of all
or substantially all of its assets or a similar transaction which, in the good
faith judgment of the Board of Directors, requires the Registration Statement to
be amended to include information in connection with such pending transaction
(including the parties thereto) and such information is not yet available or
publicly disclosable, or the Company is otherwise aware of such other material
non-public information which, in the good faith judgment of the Board of
Directors, requires the Registration Statement to be amended to include such
other material non-public information and such information is not yet publicly
disclosable, for an aggregate of 30 consecutive days.

 

(e)           Each Holder agrees to furnish to the Company (i) a completed
selling stockholder questionnaire not more than ten Trading Days before the
filing of the Registration Statement and (ii) such other information the Company
reasonably requires to prepare the Registration Statement.  Each Holder further
agrees that it shall not be entitled to be named as a selling stockholder in the
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned this
information to the Company.  Each Holder acknowledges and agrees that the
information in the selling stockholder questionnaire or request for further
information as described in this Section 2(e) will be used by the Company in the
preparation of the Registration Statement and hereby consents to the inclusion
of such information in the Registration Statement.

 

3.             Registration Procedures.

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

4

--------------------------------------------------------------------------------


 

(a)           (i) Prepare and file with the Commission such amendments,
including post-effective amendments, to the Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and as so supplemented or amended to be filed pursuant
to Rule 424; (iii) respond as promptly as reasonably possible to any comments
received from the Commission with respect to the Registration Statement or any
amendment thereto; and (iv) comply in all material respects with the provisions
of the Securities Act and the Exchange Act with respect to the disposition of
all Registrable Securities covered by the Registration Statement during the
applicable period in accordance (subject to the terms of this Agreement) with
the intended methods of disposition by the Holders thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented;
provided, however, that each Holder shall be responsible for the delivery of the
Prospectus in accordance with Rule 172 under the Securities Act, and each Holder
agrees to dispose of Registrable Securities in compliance with the plan of
distribution described in the Registration Statement and otherwise in compliance
with applicable federal and state securities laws;

 

(b)           Notify the Holders of Registrable Securities to be sold (which
notice shall, pursuant to clauses (ii) through (v) hereof, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible and (if requested by any such
Person) confirm such notice in writing no later than one Trading Day following
the day (i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to the Registration Statement is filed; and (B) with respect to the
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (iii) of the issuance by
the Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in the
Registration Statement ineligible for inclusion therein or any statement made in
the Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; provided that any and all of such information provided
pursuant to clause (v) above shall remain confidential to each Holder until such
information otherwise becomes public, and such Holder agrees not to trade on
such information, unless disclosure by a Holder is required by law; provide,
further, notwithstanding each Holder’s agreement to keep such information
confidential, the Holders make no acknowledgement that any such information is
material, non-public information;

 

(c)           Use its commercially reasonable best efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of the Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable;

 

5

--------------------------------------------------------------------------------


 

(d)           Furnish to each Holder, upon written request of such Holder,
without charge, at least one conformed copy of the Registration Statement and
each amendment thereto, including financial statements and schedules, all
documents incorporated or deemed to be incorporated therein by reference to the
extent requested by such Person, and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference);
provided, that the Company shall have no obligation to provide any document
pursuant to this clause that is available on the Commission’s EDGAR system;

 

(e)           Promptly deliver to each Holder, upon written request of such
Holder, without charge, as many copies of the Prospectus or Prospectuses
(including each form of prospectus) and each amendment or supplement thereto as
such Persons may reasonably request in connection with resales by the Holder of
Registrable Securities.  Subject to the terms of this Agreement, the Company
hereby consents to the use of such Prospectus and each amendment or supplement
thereto by each of the selling Holders in connection with the offering and sale
of the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto, except after the giving of any notice pursuant to
Section 3(b);

 

(f)            Prior to any resale of Registrable Securities by a Holder, use
its commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided that
the Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction;

 

(g)           If requested by the Holders, cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statement, which certificates shall be free of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request;

 

(h)           Upon the occurrence of any event contemplated by this Section 3,
as promptly as reasonably possible under the circumstances taking into account
the Company’s good faith assessment of any adverse consequences to the Company
and its shareholders of the premature disclosure of such event, prepare a
supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  If the Company notifies the Holders in
accordance with clauses (ii) through (v) of Section 3(b) above to suspend the
use of any Prospectus until the requisite changes to such Prospectus have been
made, then the Holders shall suspend use of such Prospectus.  The Company will
use its commercially reasonable best efforts to ensure that the use of the
Prospectus may be resumed as promptly as is practicable.  The Company shall be
entitled to exercise its right under this Section 3(h) to suspend the
availability

 

6

--------------------------------------------------------------------------------


 

of the Registration Statement and Prospectus for a period not to exceed 90 days
(which need not be consecutive days) in any 365 day period;

 

(i)            Comply with all applicable rules and regulations of the
Commission and the Trading Market; and

 

(j)            Be permitted to require each selling Holder to furnish to the
Company (i) a certified statement as to the number of shares of Common Stock
beneficially owned by such Holder, (ii) if required by the Commission, the
person thereof that has voting and dispositive control over the Permitted Shares
and (iii) any further information required by the Commission.  During any
periods that the Company is unable to meet its obligations hereunder with
respect to the registration of the Registrable Securities solely because any
Holder fails to furnish such information within five Trading Days of the
Company’s request, any Liquidated Damages that are accruing at such time as to
such Holder only shall be tolled and any Registration Default that may otherwise
occur solely because of such delay shall be suspended as to such Holder only,
until such information is delivered to the Company; provided, however, that if
the failure of any one Holder affects the Company’s ability to meet its
obligations with respect to the registration of all of the Registrable
Securities, all Liquidated Damages that are accruing at such time as to all
Holders shall be tolled and any Registration Default that may otherwise occur
solely because of such delay shall be suspended as to all Holders until such
information is delivered to the Company.

 

4.             Registration Expenses. All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to
the Registration Statement.  The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Trading Market on which the Common Stock are then
listed for trading and (B) in compliance with applicable state securities or
Blue Sky laws reasonably requested by the Holder and reasonably agreed to by the
Company in writing (including, without limitation, fees and disbursements of
counsel for the Company in connection with Blue Sky qualifications or exemptions
of the Registrable Securities and determination of the eligibility of the
Registrable Securities for investment under the laws of such jurisdictions as
requested by the Holders); (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses for a Holder if the printing of prospectuses is reasonably
requested by such Holder); (iii) messenger, telephone and delivery expenses
related to the Company’s obligations hereunder; (iv) fees and disbursements of
counsel for the Company; (v) Securities Act liability insurance, if the Company
so desires such insurance; and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder, including all fees and expenses of
the depositary.  In no event shall the Company be responsible for any
underwriting, broker or similar fees or commissions of any Holder.

 

5.             Indemnification.

 

(a)           (i) Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, members, partners, agents, brokers
(including brokers who offer and sell Registrable Securities as

 

7

--------------------------------------------------------------------------------


 

principal as a result of a pledge or any failure to perform under a margin call
of Ordinary Shares), investment advisors and employees of each of them, each
Person who controls any such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
members, partners, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in the Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (A) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved in writing
by such Holder thereof expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto,
or (B) in the case of an occurrence of an event of the type specified in
Section 3(b)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 6(c).

 

(ii)  Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or are
related to any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus, or any form of prospectus, or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, or any form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) to the
extent, but only to the extent, that such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder thereof expressly for use therein, (ii) to the extent,
but only to the extent, that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and approved in writing by such Holder or agent thereof expressly for
use in a Registration Statement, such Prospectus or such form of Prospectus or
in any amendment or supplement thereto, or (iii) in the case of an occurrence of
an event of the type specified in Section 3(b)(ii)-(v) to the extent, but only
to the extent, related to the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 6(c).

 

(b)           Conduct of Indemnification Proceedings.  If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified

 

8

--------------------------------------------------------------------------------


 

Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the reasonable fees
and expenses of such counsel shall be at the expense of such Indemnified Party
or Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding; (iii) the Indemnifying Party shall have
failed promptly to employ counsel reasonably satisfactory to such Indemnified
Party in any such Proceeding; or (iv) the named parties to any such Proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, and such Indemnified Party shall reasonably believe that a
material conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
reasonable fees and expenses of one separate counsel shall be at the expense of
the Indemnifying Party).  The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

 

The Indemnified Party shall promptly reimburse the Indemnifying Party for that
portion of such reasonable fees and expenses applicable to such actions for
which such Indemnified Party is not entitled to indemnification hereunder,
determined based upon the relative faults of the parties.

 

(c)           Contribution. If the indemnification under Section 5(a) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then the Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(b), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 

9

--------------------------------------------------------------------------------


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(c) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.

 

The indemnity and contribution agreements contained in this Section are in
addition to any other liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.             Miscellaneous.

 

(a)           Remedies. Subject to Section 2(c), (i) in the event of a breach by
the Company or by a Holder, of any of their obligations under this Agreement,
each Holder or the Company, as the case may be, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement and (ii) the Company and each Holder agree that monetary damages would
not provide adequate compensation for any losses incurred by reason of a breach
by it of any of the provisions of this Agreement and hereby further agrees that,
in the event of any action for specific performance in respect of such breach,
it shall waive the defense that a remedy at law would be adequate

 

(b)           Compliance.  Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement and shall sell the Registrable Securities only in
accordance with a method of distribution described in the Registration
Statement.

 

(c)           Discontinued Disposition.  Each Holder agrees by its acquisition
of such Registrable Securities that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(b)(ii) through
Section 3(b)(v), such Holder will forthwith discontinue disposition of such
Registrable Securities under the Registration Statement until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated or deemed to be incorporated by reference in such
Prospectus or Registration Statement subject to Section 3(d).  The Company
agrees and acknowledges that any periods during which the Holder is required to
discontinue the disposition of the Registrable Securities during the
Effectiveness Period hereunder shall be subject to the provisions of Sections
2(c), 2(d) and 3(h), as applicable.  The Company will use its commercially
reasonable best efforts to ensure that the use of the Prospectus may be resumed
as promptly as it practicable.

 

(d)           Piggy-Back Registrations.  If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the stock option or other employee
benefit plans, then the Company shall send to each Holder a written notice of
such determination and, if within fifteen days after the date of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered.

 

10

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if any requested registration pursuant to this
section involves an underwritten offering by the Company, and the managing
underwriter shall advise the Company the distribution of all or a portion of the
Registrable Securities requested to be included in the registration concurrently
with the securities being registered by the Company would materially adversely
affect the distribution of such securities by the Company for its own account,
then (i) the number of Registrable Securities so requested to be included in
such registration shall be reduced to that number of shares which, in the good
faith judgment of the managing underwriter, can be sold in such offering, and
this reduced number shall be allocated pro rata among such Holders on the basis
of the number of Registrable Securities requested to be so registered by such
Holders, and (ii) if the requesting Holders are participating in a primary
offering by the Company, the Company will include in such registration, to the
extent of the number of securities which the Company is so advised can be sold
in such offering, (A) first, securities that the Company proposes to issue and
sell for its own account and any preferred securities proposed to be so
registered, and (B) second, Registrable Securities requested to be registered by
the Holders thereof pursuant to this Section allocated pro rata among such
Holders and such on the basis of the number of Registrable Securities to be so
registered.

 

(e)           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and each Holder of the then outstanding Registrable Securities.  Notwithstanding
the foregoing, a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.

 

(f)            Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the A/R Loan Agreement.

 

(g)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder.  The Company may not
assign its rights or obligations hereunder without the prior written consent of
all of the Holders of the then outstanding Registrable Securities.  Each Holder
may assign a portion of their respective rights hereunder to any purchaser of
Registrable Securities in a transaction not otherwise covered by a Registration
Statement, provided such Holder has transferred to such purchaser shares of
Common Stock constituting at least 5% of the issued and outstanding shares of
the Common Stock, and the purchaser executes a joinder to this Agreement.

 

(h)           No Inconsistent Agreements.  Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement.

 

(i)            Execution and Counterparts.  This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission or email via .pdf, such signature shall create a valid binding

 

11

--------------------------------------------------------------------------------


 

obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.

 

(j)            Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
with the provisions of the A/R Loan Agreement.

 

(k)           Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

 

(l)            Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(m)          Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(n)           Independent Nature of Holders’ Obligations and Rights.  The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder hereunder
other than as specified in this Agreement.  Nothing contained herein or in any
other agreement or document delivered at any closing, and no action taken by any
Holder pursuant hereto or thereto, shall be deemed to constitute the Holders as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement. 
Each Holder shall be entitled to protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.

 

****************************

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

INFOLOGIX, INC.

 

 

 

 

 

By:

/s/ David T. Gulian

 

Name:

David T. Gulian

 

Title:

Chief Executive Officer and President

 

 

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

 

 

By:

/s/ Scott H. Harvey

 

Name:

Scott H. Harvey

 

Title:

Chief Legal Officer

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------